Citation Nr: 0506989	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to June 13, 2001, for 
a 100 percent disability rating for paranoid schizophrenia. 


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to November 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board remanded this issue in 
September 2004 for additional development.  The case now 
returns to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to an increased rating 
for service-connected paranoid schizophrenia was received on 
June 13, 2001.

2.  The record does not include any medical evidence 
demonstrating manifestations of service-connected paranoid 
schizophrenia warranting a 100 percent disability rating 
prior to June 13, 2001.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for paranoid 
schizophrenia are not met prior to June 13, 2001.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from June 1963 to November 
1966 in the United States Army.

In a November 1968 rating decision, the veteran was granted 
service connection for schizophrenic reaction, 
undifferentiated type, evaluated as 30 percent disabling, 
effective December 18, 1967.  A February 1987 rating decision 
reduced the veteran's disability rating to 10 percent, 
effective April 1, 1987.  The veteran thereafter entered a 
notice of disagreement as to the reduction and submitted 
additional medical evidence detailing the severity of his 
psychiatric disability.  A June 1987 rating decision found 
that that the February 1987 rating decision was clearly and 
unmistakably erroneous in not allowing the veteran the 
required 60 days of notice prior to reduction of his 
compensation benefits.  A statement of the case was also 
issued in June 1987.  Thereafter, in a July 1987 rating 
decision, the veteran's initial 30 percent disability rating 
for his service-connected undifferentiated type schizophrenia 
was restored, effective December 18, 1967.  The July 1987 
rating decision advised the veteran that such decision 
represented a grant of benefits sought on appeal.  No further 
communication was received from the veteran until he 
submitted his June 13, 2001, claim for benefits.

On June 13, 2001, the RO received a claim of entitlement to a 
total disability rating based on individual unemployability.  
The Board notes that such a claim is generally considered a 
claim for increase.  See generally Hurd v. West, 13 Vet. App. 
449 (2000); VAOPGCPREC 6-96 (August 16, 1996), published at 
61 Fed. Reg. 66,749 (1996).  As such, in January 2002, the RO 
issued a rating decision granting an increase, to 50 percent, 
for the veteran's service-connected schizophrenia, effective 
June 13, 2001, and denied entitlement to a total disability 
rating based on individual unemployability.  Thereafter, the 
veteran entered a notice of disagreement as to the rating 
assigned to his service-connected psychiatric disability and 
the denial of a total disability rating.  In an August 2002 
rating decision, the RO granted a 100 percent disability 
evaluation for the veteran's service-connected paranoid 
schizophrenia pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9204, effective June 13, 2001.  The veteran has appealed the 
effective date of June 13, 2001, and contends that he 
exhibited symptoms and manifestations of his service-
connected disability that entitled him to a 100 percent 
disability evaluation prior to June 13, 2001.

As will be discussed more fully below, the effective date of 
an award of an increased rating, generally, is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. The effective date for an increased rating award 
may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the date of the receipt of claim.  See 38 C.F.R. § 
3.400 (o)(2).  As such, the Board must consider the evidence 
of record dated between June 13, 2000, and June 13, 2001, to 
determine if it is factually ascertainable that an increase 
in disability occurred within the one year prior to the 
receipt of the veteran's claim.  

There is no medical evidence of record dated between June 
2000 and June 2001 detailing the veteran's psychiatric 
treatment of his service-connected schizophrenia.  Rather, 
such medical evidence relates only to the veteran's physical 
aliments.  

The Board does, however, note that a September 2001 VA 
examination reveals that the veteran reported that he had not 
received psychiatric care in the past 14 years.   He had not 
been psychiatrically hospitalized since 1987 and did not 
currently receive any psychotropic medications.  It was noted 
that the veteran was unemployed.  A September 2001 VA Social 
and Industrial Survey reveal that the veteran most recently 
reported working during the month of April 2001 when he 
worked as a security guard at a power plant.  He stated that 
the job ended when the project ended.  The veteran stated 
that he had not worked since April 2001 and indicated that 
his physical problems limit his ability to find employment.  

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The Board observes that the RO sent the veteran a letter in 
August 2001 in connection with the veteran's claims for an 
increased rating for his service-connected paranoid 
schizophrenia and a total disability rating based on 
individual unemployability.  Following the August 2002 rating 
decision granting a 100 percent evaluation for his paranoid 
schizophrenia, the veteran submitted a notice of disagreement 
as to the assigned effective date.  In an opinion, VA's 
General Counsel considered the question of whether VA must 
notify a claimant via a VCAA letter of the information and 
evidence necessary to substantiate an issue first raised in a 
notice of disagreement submitted in response to VA's notice 
of its decision on a claim for which VA has already notified 
the claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  The Board 
finds that, in the veteran's case, under the holding in 
VAOPGCPREC 8-03, further notice from VA to the veteran is not 
required with regard to his claim for an effective date prior 
to June 13, 2001, for a 100 percent disability rating 
discussed herein because documents issued to the veteran, to 
include an October 2004 letter specific to his effective date 
claim, provided notice sufficient to enable him to prepare 
and present argument directly pertinent to his appeal.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The October 2004 letter sent to the 
veteran advised him that to support his claim for an earlier 
effective date for an increased evaluation, the evidence must 
show that it is factually ascertainable than an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of claim.   

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The August 2001 and October 2004 letters 
informed the veteran that VA was responsible for obtaining 
relevant records held by any Federal agency, to include 
service medical records or other military records and medical 
records from VA hospitals as well as medical records, 
employment records, or records from other Federal agencies.  
The October 2004 letter also indicated that VA would make 
reasonable efforts to obtain private records or other 
evidence necessary to substantiate the veteran's claim.  The 
Board notes that, pursuant to the September 2004 remand, the 
RO obtained treatment records from the Danville VA Medical 
Center, the Indianapolis/Rouderbush VA Medical Center, and 
the Terre Haute VA Community Based Outpatient Clinic.  Also, 
the RO attempted to obtain records from the Westside VA 
Medical Center, but was advised that such facility was unable 
to identify the veteran.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The August 2001 letter advised the veteran to submit 
any additional evidence to help substantiate his appeal.  
Additionally, the letter indicated that if he received 
medical treatment from a private physician or hospital, he 
should complete and return an Authorization and Consent to 
Release Information to VA form (release form) for each 
facility.  Then, VA would request his treatment records; 
however, it was ultimately his responsibility to ensure that 
VA receives such evidence.  The veteran was informed that he 
must provide sufficient identifying information about his 
records and that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  Additionally, the October 
2004 letter requested that the veteran complete and return 
release forms for any psychiatric treatment or employers 
terminated the veteran or denied him employment due to his 
psychiatric disability.  Such letter specifically referenced 
records from Hamilton Center, Dr. G. Moore, as well as 
various places of previous employment.  Thereafter, in 
November 2004, the veteran indicated that Dr. Moore was 
deceased and he treated the veteran between 1972 and 1983.  
Also, the veteran stated that he only received a 1987 
psychiatric evaluation at the Hamilton Center.  The Board 
notes that such evaluation is already of record.  Also, in 
November 2004, the veteran submitted documentation regarding 
the termination of employment at various places of business.  
Such were dated in June 1980 and February 1993. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The October 2004 letter advised the 
veteran that if there was any other evidence or information 
that he believed would support his claim to inform the RO and 
if he had any evidence in his possession that pertains to his 
claim to send it to the RO.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his increased rating claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Analysis

In August 2002, the RO granted a 100 percent disability 
evaluation for the veteran's service-connected paranoid 
schizophrenia pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9204, effective June 13, 2001.  The veteran contends that he 
exhibited symptoms and manifestations of his service-
connected disability that entitled him to a 100 percent 
disability evaluation earlier than the assigned effective 
date.  

A 100 percent schedular rating is warranted under the General 
Rating Formula for Mental Disorders where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204.

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later. The effective date for 
an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of the receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999) (VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability). The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.

Prior to June 13, 2001, VA had reduced the veteran's 
disability rating from 30 percent to 10 percent in a February 
1987 rating decision, but, thereafter restored it in a July 
1987 rating decision.  Rating actions are final and binding 
based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2004).  The claimant has 
one year from notification of an RO decision to initiate an 
appeal by filing a notice of disagreement with the decision, 
and the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a) (2004).  While the veteran had 
initiated appellate proceedings following the issuance of the 
February 1987 rating decision that reduced his disability 
evaluation, he did not submit a substantive appeal within the 
required time period.  Moreover, the rating decision issued 
in July 1987 restoring the veteran's 30 percent disability 
evaluation for schizophrenia advised the veteran that such 
restoration was a full grant of the benefit sought on appeal.  
Additionally, in September 1987 the veteran was sent a letter 
notifying him that the allowance was made without appellate 
review and requested that the veteran inform the RO whether 
such decision satisfied the purpose of his appeal or whether 
he wished to continue with his appeal.  No further 
communication regarding the veteran's service-connected 
psychiatric disability was received until June 13, 2001.  As 
such, the July 1987 rating decision is final.  38 U.S.C. 
§ 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004)].  

As noted previously, the effective date of any increase could 
not precede the date of the receipt of the claim, unless it 
was factually ascertainable that an increase in disability 
had occurred during the preceding year, provided that the 
application is received within one year from such date.  That 
is, the effective date could not precede June 13, 2000.

While there is no evidence documenting the veteran's symptoms 
and manifestations of his service-connected paranoid 
schizophrenia from June 13, 2000, to June 13, 2001, the 
September 2001 VA examination and Social and Industrial 
Survey reflect that the veteran had not received psychiatric 
care in the past 14 years and had not been hospitalized since 
1987.  Additionally, the veteran reported working as recently 
as April 2001.  As such, the Board finds that the correct 
effective date of the grant of a 100 percent disability 
rating for the veteran's psychiatric disability is June 13, 
2001, the date of receipt of his increased rating claim.  See 
38 C.F.R. § 3.400(o)(2).


ORDER

An effective date prior to June 13, 2001, for a 100 percent 
disability rating for paranoid schizophrenia is denied. 




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


